Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “a first substrate”, “a second substrate” as recited in claim 10 and 11 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does not provide sufficient details showing how “the crack detection of a test TSV is used for determining whether the plurality of TSVs or “a TSV” within a predetermined distance to the test TSV  has a crack as recited in claims 1 and 13 respectively. Furthermore, it is unclear which signals have been measured or detected in order to determine a crack in the plurality of TSVs or “a TSV” as recited in claims  1 and 13 respectively. Furthermore, the specification also does not provide sufficient details showing how the positions of a plurality of cracked TSVs on a first semiconductor substrate are determined and which signals are detected and measured for detecting positions of a plurality of cracked TSVs as recited in claim 10. 
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a test TSV”,” a conductive liner”,” a second dielectric layer”, “a first contact” and “a second contact” of the TSV crack deterring apparatus are interconnected and associated with “a plurality of TSVs”? Furthermore, it is unclear how the crack  detection of “a test TSV”  could be used for  determining a crack of the plurality of TSVs? .It appears that the scope of the claim is incomplete.
In claim 4, it is unclear how “a plurality of test TSVs” in this claim is interrelated and associated with “a test TSV” as recited in claim 1?
In claim 8, it is unclear what “process parameters” comprise of and how “process parameters” are interrelated and associated with detecting method steps as recited in claim 1? It appears that the scope of the claim is incomplete.
In claim 9, it is unclear what “parameters of a backside “ and “Reveal process” comprise of  and how these processes  are interrelated and associated with detecting method steps as recited in claim 1?
In claim 10, it is unclear  what ‘process parameters” comprise of? Furthermore, it is unclear how the positions of a plurality of cracked TSVs on a first semiconductor substrate are determined and which signals are detected and measured for detecting positions of a plurality of cracked TSVs?  Furthermore, it is unclear how “a first semiconductor substrate” is interconnected and associated with “a semiconductor substrate” as recited in claim 1?

In claim 13, it is unclear how “a test TSV”,” a conductive liner”,” a second dielectric layer”, “a first contact” and “a second contact” of the TSV crack deterring apparatus are interconnected and associated with “a  TSV”? Furthermore, it is unclear how the crack  detection of “a test TSV”  could be used for  determining a crack of “a TSVs?. It appears that the scope of the claim is incomplete.
In claim 17, it is unclear how “a plurality of test TSVs” are interconnected and associated with “a test TSV” as recited in claim 13?
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
7. 	Searches were performed and no prior art was found to meet the limitations of claims  1-19. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chang (Pat# 11,276,671) disclose Multilayered Memory Device With Through-silicon Via(TSV), Semiconductor Device And Method For Manufacturing The Same.
Ishikawa (Pat#8803308) discloses Semiconductor Device Having Chip Crack Detection Structure.
	Huang (Pat# 8,754,704) disclose Through-silicon Via Self-routing Circuit And Routing Method Thereof.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867